DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 1/6/2021 and the remarks/amendments filed 12/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Status
Claims 1-22 are pending
Claims 3-10 and 13-20 are withdrawn.
Claim 22 is new.
Claim 1 is currently amended.

Claim Objections
Claim 22 is objected to due to a minor spelling informality: line 2 should read “the base portion 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11-12, and 21-22 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, the limitation “a contact portion formed of a conductive material and provided in a concave portion that is separately formed from the opening” (emphasis added to show problematic feature) is regarded as new matter. 
	The drawings of the instant specification appear to show wherein the concave portion (Figs. 1 and 2, #18a) is formed in direct contact with the opening (Figs. 1 and 2, #74). Since the concave portion is further shown as an open cavity (see Fig. 6A), the two open volumes in direct communication could not be reasonably interpreted as “separately formed” as far as a complete structure is concerned. 
While it is possible that, during fabrication of the apparatus, the concave portion and the opening are literally formed by a separate process, no such support can be found for such a process in the disclosure (Applicant specifically points to pars. [0048] and [0075] for support, along with Figs. 1A [sic] and 6A, which are devoid of explicit or implicit support). The Examiner notes that Fig. 6A of the instant application does not appear to show the opening #74, and thus appears to be depicting the concave portion #18a on the left side of Figs. 1 and 2, and thus is not helpful in establishing support for the limitation.
As such, this limitation is considered to be new matter.

Regarding claims 2, 11-12, and 21-22, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11-12, and 21-22 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a contact portion formed of a conductive material and provided in a concave portion that is separately formed from the opening” is regarded as indefinite claim language. Particularly, the scope of the claim is unclear due to the ambiguity of the word “that” in line 7. Grammatically, the word “that” suggests two different interpretations: wherein the contact portion is separately formed from the opening, or wherein the concave portion is separately formed from the opening.
In the interest of compact and expedited prosecution, the Examiner interprets the claim such that the concave portion is separately formed from the opening.

Regarding claims 2, 11-12, and 21, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 22, the limitation “a plurality of contact portions that are connected to the base portion with a gap formed therebetween” is regarded as indefinite claim language. Particularly, the scope of the claim is unclear due to the ambiguity of the word “therebetween” in line 3. Grammatically, the word “therebetween” suggests two different interpretations: wherein the plurality of contact portions have a gap formed between each other, or wherein the plurality of contact portions have a gap formed between the contact portions and the base portion.
In the interest of compact and expedited prosecution, the Examiner interprets the claim according to the latter, wherein the plurality of contact portions have a gap formed between the contact portions and the base portion (as in Fig. 7 of the instant application). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214) in view of White (US Pub. 2006/0060302).
Regarding claim 1, Hirose teaches a plasma processing apparatus (Abstract, Figs. 1-3) comprising:
a chamber ([0029] and Fig. 1, chamber #11) having an opening in a sidewall ([0032] and Fig. 1, carrier port #18) thereof so as to carry a processing target substrate into the chamber through the opening ([0032]), the chamber being configured to perform therein a predetermined processing ([0042]) on the processing target substrate placed on a placing table ([0030] and Fig. 1, stage #16 with wafer #17) by plasma of a processing gas supplied thereinto ([0041]-[0042]); and 
a shutter ([0049] and Figs. 6&7, shutter #49) capable of opening or closing the opening by moving along the sidewall (shown by vertical arrows near #49 in Figs. 6&7).

Hirose does not teach a contact portion formed of a conductive material and provided in a concave portion that is separately formed from the opening either in a sidewall of the chamber or in a sidewall of the placing table, the contact portion being configured to be in non-contact with the shutter while the shutter moves and to be displaced in a direction different from a moving direction of the shutter to come into contact with the shutter when the shutter is in a position for closing the opening.


    PNG
    media_image1.png
    135
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    868
    media_image2.png
    Greyscale

the contact portion being configured to be in non-contact with the structure while the structure moves and to be displaced in a direction different from a moving direction of the structure to come into contact with the structure when the structure is in another position ([0070]: position contacting the support during processing, and clear of the support during non-processing).


The Examiner notes that the limitation “a contact portion formed of a conductive material and provided in a concave portion that is separately formed from the opening” reads substantially like a “product-by-process” claim, mostly due to the phrase “is separately formed”. The courts have held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.

To clarify the record, Examiner interprets the claim limitations “so as to carry a processing target substrate into the chamber through the opening”, “being configured to perform therein a predetermined processing on the processing target substrate placed on a placing table by plasma of a processing gas supplied thereinto”, and “configured to be in non-contact with the shutter while the shutter moves and to be displaced in a direction different from a moving direction of the shutter to come into contact with the shutter when the shutter is in a position for closing the opening” as merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Hirose apparatus would be capable of performing the intended uses as specifically set forth in the body of the rejection above.

The Examiner further notes that the limitation “a concave portion” is an extremely broad limitation, as the word “portion” can be met by any arbitrary sub-division or delineation of the chamber or placing table sidewall, as above. 
Further, the Examiner points out that the “placing table” of the claim (line 4) has not been positively recited as a structural element of the chamber, but merely included as part of the intended use identified above. Although the Examiner has set forth where the prior art teaches the placing table, the “placing table” as currently recited does not constitute a structural limitation of the claim.

Regarding claim 11, Hirose teaches wherein the chamber has a cylindrical sidewall (Hirose – [0004]), the shutter has a cylindrical sidewall (Fig. 7, shutter #49 and shield #50, and is disposed in the chamber such that a central axis of the shutter .

Claims 2, 12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214) and White (US Pub. 2006/0060302) as applied to claims 1 and 11 above, and further in view of Spielbauer (US Patent 3,569,649) and Yoshioka (US Pub. 2005/0014368).
The limitations of claims 1 and 11 are set forth above.
Regarding claim 2, Hirose does not teach the limitations of the claim.
However, White teaches wherein the contact portion is formed of a conductive material (White – [0072]), and the plasma processing apparatus further comprises a controller (White - [0070]) configured to move the contact portion such that the contact portion is brought into contact with the structure by the movement (White - [0070]-[0071]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus taught by Hirose with the controller of White in order to control movement of the contact portion (probe) into contact with the structure during processing and in non-contact when in non-processing (White - [0070]). 

Modified Hirose does not teach wherein the contact portion is a portion of a leaf spring, nor wherein the plasma processing apparatus further comprises an elastic tube, nor wherein the controller is configured to increase a pressure of a fluid filled in the tube 
However, Spielbauer teaches an elastic tube (Spielbauer – C2, L1 and Figs. 1-2, inflatable air bladder #28), wherein the pressure of a fluid filled in the tube is increased so as to expand the tube (Spielbauer – C2, L23 and Fig. 2, inflated via air line #30) such that the contact portion (Spielbauer – C2, L8-9 and Figs. 1-2, conductive discs #22) is brought into contact with another object (Spielbauer – C2, L22 and Figs. 1-2, to edge portions #14/#16) by the expanded tube (Spielbauer – C2, L23-30: overall operation).
Modified Hirose and Spielbauer both teach electrical connection assemblies for RF power transmission, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the movement mechanism as taught by modified Hirose (specifically, White) with the tube/metallic ring mechanism as taught by Spielbauer in order to provide an improved connection for accommodating large currents, minimize arcing and heating effects, does not present additional RF resonances, and for providing a firm connection between contacts which may not be in accurate alignment (Spielbauer – C1, L16-25).

Modified Hirose does not teach wherein the contact portion is a portion of a leaf spring.
However, Yoshioka teaches wherein a contact member is a conductive leaf spring (Yoshioka – [0129] and Figs. 5A-5C, leaf spring/electrical contact #88).


Regarding claim 12, Hirose teaches wherein the chamber has a cylindrical sidewall (Hirose – [0004]), the shutter has a cylindrical sidewall (Hirose - Figs. 3, cylindrical sidewall of shutter #22), and is disposed in the chamber such that a central axis of the shutter overlaps a center axis of the chamber (Hirose - Fig. 1, shutter #20 shown concentrically with interior chamber volume/chamber sidewalls, thus with a coincident central axis).

Regarding claim 21, Hirose modified by White does not teach the limitations of the claim.
However, Spielbauer teaches wherein the contacting member includes a base portion (Spielbauer – and Fig. 2, metallic housing #26) to which the contact portion (Spielbauer – Fig. 2, conductive discs #22) is connected, and the tube (Spielbauer – Fig. 2, air bladder #28) is provided between the base portion and the contact portion (see Spielbauer Fig. 2). 


Hirose modified by White and Spielbauer does not teach wherein the contact portion is a portion of a leaf spring.
However, Yoshioka teaches wherein a contact member is a conductive leaf spring (Yoshioka – [0129] and Figs. 5A-5C, leaf spring/electrical contact #88).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the conductive discs of the contact member as taught by modified Hirose (notably, Spielbauer) to be a portion of a leaf spring in order to allow for significant displacement without plastic deformation and can be set in a considerably small space (Yoshioka – [0028]) while also providing electrical conductance (Yoshioka - [0032]).

Regarding claim 22, Hirose modified by White does not teach wherein the contact portion includes a plurality of contact portions that are connected to the base portion with a gap formed therebetween.


    PNG
    media_image3.png
    184
    442
    media_image3.png
    Greyscale


It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the movement mechanism as taught by modified Hirose (specifically, White) with the tube/metallic ring mechanism as taught by Spielbauer in order to provide an improved connection for accommodating large currents, minimize arcing and heating effects, does not present additional RF resonances, and for providing a firm connection between contacts which may not be in accurate alignment (Spielbauer – C1, L16-25).


However, Yoshioka teaches wherein a contact member is a conductive leaf spring (Yoshioka – [0129] and Figs. 5A-5C, leaf spring/electrical contact #88).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the conductive discs of the contact member as taught by modified Hirose (notably, Spielbauer) to be a portion of a leaf spring in order to allow for significant displacement without plastic deformation and can be set in a considerably small space (Yoshioka – [0028]) while also providing electrical conductance (Yoshioka - [0032]).
Additionally, as modified, the leaf spring as taught by Yoshioka, together with the base portion and tube member as taught by White, would still be divisible into a plurality of arbitrarily drawn “contact portions” similar to how was done in White, and continue meeting the limitations of the claim. The combination above merely replaces the conductive discs as taught by Spielbauer with the leaf spring of Yoshioka, not the entire structure.

Response to Arguments
Applicant argues extensively (Remarks, pgs. 9-11) that the prior art references Hirose and White do not teach various aspects of the previously amended claim 1, but the Examiner reiterates (as in the previous Office Action) that the Applicant is attempting to import structural features of the drawings and the Specification into the claims, when the claim language is devoid of such features. Particularly, the Examiner higher position than” (pg. 10) and “inherently formed” (pg. 11) features were not present in the previous claims filed 7/22/2020 and still do not exist in the claims as filed 12/10/2020.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the Applicant feels that such limitations would distinguish the claims over the prior art, the Applicant is strongly encouraged to amend the claims to add those features.

Applicant asserts (Remarks, pg. 11), that “the structure of Hirose and the structure of White, when combined, may not operate properly as originally intended”. Following this statement, Applicant merely states that because the RF ground probe 293 of White is not specifically described as making contact with the shutter 49 of Hirose, thus there is no teaching that the combined structure would operate in a way as required by claim 1. Respectfully, this argument is not persuasive.
Principally, the Applicant merely speculates that the structures as combined “may not” operate as originally intended, possibly indicating that the Applicant also feels that the structure may operate as originally intended. Additionally, the Examiner asserts that it is not necessary for the White reference to explicitly disclose contact with a structurally similar shutter, because the rejection was (and continues to be) structured as a combination of references. As such, the structural features of the shutter are taught by Hirose with a motivation to combine the RF ground probe of White to achieve a recognized advantage (see the body of the rejection above, and as previously). 

Applicant has not attempted to dispute the motivation as supplied by the Examiner, nor have they provided proof in the Hirose or White references as to why the structures would not operate properly, nor has the Applicant provided an affidavit with persuasive objective evidence commensurate with the scope of the claims that would support such an assertion. See MPEP 2145 and 716.01.
As such, the Applicant’s arguments have been considered but are not persuasive.

Applicant argues that, as amended, claim 1 is distinguished over the Hirose and White references by virtue of the “separately formed from the opening” phrase that has been added. The Examiner notes that Applicant again repeats the phrase “in Hirose, a hole is NOT inherently formed through a wall of the chamber 41 separately from the carrier port 47” (Remarks, pg. 12). As explained above, this phrase is not present in the claims- it is suggested by the disclosure of the application. As such, the claims are read with these features in mind, but the claims are still given their broadest reasonable interpretation according to the actual words in the claim.

Considering the above, the Examiner asserts that White explicitly teaches the limitation: a contact portion (White – [0070] and Fig. 6, RF ground probe #293) formed of a conductive material ([0072]: low impedance conductive metal), and provided in a White Fig. 6 below) that is separately formed from an opening (White – [0070] and Fig. 6, concave portion as below is formed in a different sidewall region from transport opening #230) in a sidewall of the chamber (see annotated White Fig. 6 below). Together, in combination with the Hirose reference, the prior art teaches the limitations of the claims. As such, this argument is not persuasive.

    PNG
    media_image1.png
    135
    242
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    868
    media_image2.png
    Greyscale


Applicant’s request for rejoinder (Remarks, pg. 13-14) of claims 3-10 and 13-20 has been noted, but is deferred by the Examiner until such time when/if claim 1 is found to be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitrovic (US Patent 7,789,963) teaches a plurality of leaf springs for a grounding feature of a substrate chuck assembly (Figs. 3B-5, #210). Nishimoto (US Pub. 2009/0301656) teaches a leaf spring for fixing a slot plate of a microwave PECVD apparatus (Fig. 7). Li (US Pub. 2011/0209985) teaches a leaf spring for clamping a substrate chuck (Figs. 9A-B). Johannsmeier (US Patent 3,674,368) teaches an inflatable tube structure for securing a vertically moving member (Figs. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718